


Exhibit 10.17(a)

 

FIRST MODIFICATION TO PROMISSORY NOTE

 

THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into as of
November 7, 2011 by and between EXCEL MORTGAGE SERVICING, INC. (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $2,000,000.00, executed by Borrower and payable to the order
of Bank, dated as of April 1, 2011 (the “Note”), which Note is subject to the
terms and conditions of a loan agreement between Borrower and Bank dated as of
April 1, 2011, as amended from time to time (the “Loan Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

 

1.             The maximum principal amount available under the Note is hereby
modified to be Four Million Dollars ($4,000,000.00).

 

2.             The effective date of the changes set forth herein shall be
November 7, 2011.

 

3.             Except as expressly set forth herein, all terms and conditions of
the Note remain in full force and effect, without waiver or modification.  All
terms defined in the Note or the Loan Agreement shall have the same meaning when
used in this Modification.  This Modification and the Note shall be read
together, as one document.

 

4.             Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

 

 

 

WELLS FARGO BANK,

EXCEL MORTGAGE SERVICING, INC.

 

 

NATIONAL ASSOCATION

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin Boyl

 

Todd R. Taylor, CFO, EVP,

 

 

Erin Boyl, Assistant Vice President

 

Secretary, Treasurer

 

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
November 7, 2011, by and between EXCEL MORTGAGE SERVICING, INC., a California
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 1, 2011 as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.             Section 1.1 (a) is hereby amended by deleting “Two Million
Dollars ($2,000,000.00)” as the maximum principal amount available under the
Line of Credit, and by substituting for said amount “Four Million Dollars
($4,000,000.00).”

 

2.               Section 1.5 is hereby deleted in its entirety, and the
following substituted therefor:

 

“SECTION 1.5 GUARANTIES.  The payment and performance of all indebtedness and
other obligations of Borrower to Bank under the Line of Credit shall be
guaranteed, jointly and severally, by Integrated Real Estate Service Corp.
(“Integrated”), in the principal amount of Four Million Dollars ($4,000,000.00),
and under the Line of Credit and the Standby Letter of Credit, by Impac Mortgage
Holdings, Inc. (“Impac”), in the principal amount of Five Million One Hundred
Fifty Thousand Dollars ($5,150,000.00), as evidenced by and subject to the terms
and guaranties in form and substance satisfactory to Bank.”

 

3.               Section 4.3 is hereby deleted in its entirety, and the
following substituted therefor:

 

“SECTION 4.3.  FINANCIAL STATEMENTS.

Provide to Bank all of the following, in form and detail satisfactory to Bank:

 

(a)           Not later than 90 days after and as of the end of each fiscal
year, an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet, income statement, and
statement of cash flows, and within 30 days after filing, but in no event later
than each November 15, copies of Borrower’s filed federal income tax returns for
such year;

 

(b)           Not later than 45 days after and as of the end of each fiscal
quarter, a financial statement of Borrower, prepared by Borrower, to include
balance sheet, income statement, and statement of cash flows;

 

--------------------------------------------------------------------------------


 

(c)           Within 30 days after filing, but in no event later than each
November 15, copies of each such guarantor’s filed federal income tax returns
for such year;

 

(d)           not later than 15 days after and as of the end of each fiscal
quarter, copies of current account statements for deposit, brokerage and other
accounts containing unencumbered liquid assets of Integrated and its
subsidiaries as necessary for Bank to calculate compliance with the liquidity
covenant set forth below;

 

(e)           from time to time such other information as Bank may reasonably
request.”

 

4.                                       Section 4.11 is hereby deleted in its
entirety, and the following substituted therefor:

 

“SECTION 4.11.    LIQUIDITY.  Cause Integrated and its wholly-owned subsidiaries
to maintain, on a combined basis, unencumbered liquid assets (with “liquid
assets” defined as cash, cash equivalents and/or publically traded/quoted
marketable securities acceptable to Bank in its sole discretion) with Bank
and/or an affiliate of Bank, with an aggregate fair market value not at any time
less than Three Million Two Hundred Thousand Dollars ($3,200,000.00).”

 

5.           In consideration of the changes set forth herein and as a condition
to the effectiveness hereof, immediately upon signing this Amendment Borrower
shall pay to Bank a non-refundable fee of $20,000.00.

 

6.             Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

 

7.             Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first written above.

 

 

 

WELLS FARGO BANK

EXCEL MORTGAGE SERVICING, INC.

 

NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Erin Boyl

 

Todd R. Taylor, CFO, EVP, Secretary, Treasurer

 

 

Erin Boyl, Assistant Vice President

 

--------------------------------------------------------------------------------
